Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
An interview was conducted on September 1, 2021 with Robert Joynes to discuss the 102 and 103 rejections in the Office Action mailed June 1, 2021. The amendment of claim 1 was discussed as well as the differences between the claimed invention and the art of record.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see ‘Remarks’ filed November 30, 2021, and the amendment of claim 1 have overcome the rejections of record. Namely, the cited references do not teach salt tolerance treatment repeated on the same plant as recited in the amended claim and that the sodium chloride concentration of the cited references do not meet the limitations of the claimed invention because the concentration in the cited reference is much less than the claimed 1% by mass.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claims 1-9 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661